         Case 5:16-cv-04276-EGS Document 148 Filed 01/15/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                           : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                         :
CASUALTY INSURANCE COMPANY; ALLSTATE                           :
VEHICLE & PROPERTY INSURANCE COMPANY                           :
                                                               :
                          v.                                   :
                                                               : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                 :


                   DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                       PROPOSED VERDICT SHEET - ALMODOVAR

        Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,

Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.    Do you find that the Almodovar dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

        2.       Was the unreasonably dangerous condition of the Almodovar dryer a factual cause
of the fire at the Almodovar home and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Almodovar dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
        Case 5:16-cv-04276-EGS Document 148 Filed 01/15/19 Page 2 of 6



        4.    Do you find that the misuse of the Almodovar dryer was a factual cause of the fire
at the Almodovar home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Almodovar dryer was substantially altered after it left
Electrolux’s control?

       Yes ______     No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

       6.       Do you find that the substantial alteration of the Almodovar dryer was a factual
cause of the fire at the Almodovar home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Brunilda and Anselmo Almodovar assumed the risk?

       Yes ______     No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

        8.      Do you find that Electrolux was negligent in designing and in providing warnings
or instructions for the Almodovar dryer?

       Yes ______     No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.      Do you find that Electrolux’s negligence in designing and in providing warnings or
instructions for the Almodovar dryer was a factual cause of the fire at the Almodovar home and
Allstate’s damages?

       Yes ______     No ______
        Case 5:16-cv-04276-EGS Document 148 Filed 01/15/19 Page 3 of 6




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Brunilda and Anselmo Almodovar were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

       11.      Do you find that Brunilda and Anselmo Almodovar’s negligence was a factual
cause of the fire at the Almodovar home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

        14.    For each of the parties that you found had acted negligently and whose conduct you
found was a factual cause in bringing about Allstate’s damages, you must assign a percentage of
fault. You must now decide the degree of negligence for each party you have found responsible
for the Almodovar fire and Allstate’s damages. Each party’s degree of fault should be expressed
in a percentage so that the total percentages add up to 100.

Percentage attributable to Brunilda and Anselmo Almodovar
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Brunilda and Anselmo Almodovar).                          ____________%

Percentage attributable to Electrolux
         Case 5:16-cv-04276-EGS Document 148 Filed 01/15/19 Page 4 of 6



(Answer only if you have answered “Yes” to Questions 8 and 9                              %
as to Electrolux Home Products, Inc.)

                                                            The total must equal 100%.

       Proceed to Question 15.

       15.     Did you answer “Yes” to Questions 12 or 13?

       Yes ______     No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and return
to the courtroom. If “Yes,” proceed to Question 16.

     16.      State the amount of damages, if any, sustained by Allstate as a result of the
Almodovar fire.

               $ ____________

        After you have completed your answers to these questions on the verdict form, signed by
your foreperson, please notify the Court Staff that a decision has been reached and you will be
called by the Judge back into the Courtroom.




Date: ________________                               __________________________
                                                     JURY FOREPERSON
        Case 5:16-cv-04276-EGS Document 148 Filed 01/15/19 Page 5 of 6



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                     : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                   :
CASUALTY INSURANCE COMPANY; ALLSTATE                     :
VEHICLE & PROPERTY INSURANCE COMPANY                     :
                                                         :
                     v.                                  :
                                                         : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                           :


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Defendant Electrolux Home Products,

Inc.’s Proposed Verdict Sheet, was served electronically on the date stated below, upon the

following:

                                 Raymond E. Mack, Esquire
                                 Patrick A. Hughes, Esquire
                                    de Luca Levine, LLC
                                    Three Valley Square
                            512 E. Township Line Road, Suite 220
                                    Blue Bell, PA 19422

                                              NICOLSON LAW GROUP LLC
                               BY:
                                              /s/ Melissa L. Yemma
                                              CHERYL M. NICOLSON, ESQ.
                                              Attorney I.D. No. 57422
                                              MELISSA L. YEMMA, ESQ.
                                              Attorney I.D. No. 92194
                                              Rose Tree Corporate Center II
                                              1400 N. Providence Road, Suite 6035
                                              Media, PA 19063
                                              (610) 891-0300
                                              nicolson@nicolsonlawgroup.com
                                              yemma@nicolsonlawgroup.com

                                              JONATHAN F. FECZKO, ESQ.
                                              Admitted Pro Hac Vice
                                              TUCKER ELLIS LLP
      Case 5:16-cv-04276-EGS Document 148 Filed 01/15/19 Page 6 of 6



                                    950 Main Avenue, Suite 1100
                                    Cleveland, OH 44113
                                    (216) 696-3161
                                    jonathan.feczko@tuckerellis.com

                                    Attorneys for Defendant Electrolux Home
                                    Products, Inc.


DATE: January 15, 2019
